Title: To James Madison from Josef Yznardy, 16 September 1802 (Abstract)
From: Yznardy, Josef
To: Madison, James


16 September 1802, Cadiz. Transmits copies of his letters to JM of 10 and 13 Sept. “The purport of the present is to inclose you Half of the Register of the American Ship Columbia of Glastenbury Capt. Samuel Naylor that has been Sold in this Bay; the other half the owner Mr. Elisha Hale takes with him to America.” Also encloses an affidavit of Capt. Mark Collins of the Fame, “which intelligence I do not loose a moment to communicate you.”
 

   
   RC (DNA: RG 59, CD, Cadiz, vol. 1). 1 p.; in a clerk’s hand, signed by Yznardy. Docketed by Brent. Enclosures not found.



   
   A full transcription of this document has been added to the digital edition.

